DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are presented for examination.
The application, filed 12/05/2019, is a continuation of 62775443, filed 12/05/2018.

Specification
The disclosure is objected to because page 2, lines 7-8 contain an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a) because the features disclosed in the description and claims should be illustrated in the drawings in a form of graphical drawing symbol or a labeled representation. Element numbers within boxes does not provide adequate labeling for Figure(s) 1-5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the limitation "the received sensor data" in line(s) 4-5. There is insufficient antecedent basis for this limitation in the claim. There are two different "received sensor data" anteceding this limitation: "receive sensor data from one or more sensors” and "receive said sensor data from the communication module". The recitation of “the received sensor data” is unclear because it is uncertain which of the two was intended.
As to claim(s) 3, 11, they are objected for the same deficiency.
Claim 4 recites the limitation "said second operating parameter" in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. There is no "second operating parameter" anteceding this limitation in the claim. 
As to claim(s) 12, they are objected for the same deficiency.
Claim 4 recites the limitation "said simulated actual or future physical condition" in line(s) 9-11. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "simulated actual or future physical" conditions anteceding this limitation.
As to claim(s) 5, 12, they are objected for the same deficiency.
Claim 12, line(s) 11 set forth features that may or may not occur in the future. The term "optionally" indicates the lack of a positive recitation of the functionality that is recited for which a potential infringer would know with certainty whether or not he or she would be infringing the recited features. "Optionally" is merely a potential act that may or may not occur in the future. The claimed features are only passively recited and not positively recited as actual features within the body of the claim.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As to claim 15, it is rejected because the applicant has provided evidence that the applicant intends the term "computer readable storage medium” to include non-statutory matter. The applicant describes a computer readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see "Any suitable computer readable storage medium may be used for this purpose, such as for example…" in page 31, line 31 to page 32, line 1). The word "storage" is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim is drawn to a non-statutory form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Virgil Wong, (Wong hereinafter), U.S. Pre–Grant publication 20130325493, taken in view of John Erik Hershey, (Hershey hereinafter), U.S. Pre–Grant publication 20170286572.
As to claim 1, Wong discloses a computer system, comprising: a processor arrangement communicatively coupled to a data storage arrangement (see "[0009]… execution of computer readable program code by… processor of… computer system") storing a virtual model of a patient (see "[0109]... full transfer of data, facilitates the ability to send data from a user’s device 84 – smartphone, tablet, laptop, or desktop – across a secure third party server 86 directly to a verified clinical provider. The user’s device 84 stores the most recent and updated version of his or her medical avatar"), said virtual model comprising at least one of a digital representation (see "Abstract… computer generated 3-D model of the human body (avatar) is created by aggregating personal health and medical data of a user"; "[0006]... generating three-dimensional anatomical models of human bodies… customized based on each user’s physical characteristics and medical history") of at least a part of the anatomy of the patient (see "[0009]… three-dimensional anatomical model of a human which has a plurality of anatomical systems"), and a physiological model of a bodily process of the patient (see "[0053]… Software such as 3D-DOCTOR can create 3D surface models and volume rendering from these 2-D cross-section images in real time. The resulting surface models in .OBJ format supplant the generic organ models in the medical avatar. For example, the personalized lung model made from CT replaces the generic lung model… radiographic models can also be used for patient education purposes. For example, a CT model of a longer-term smoker's lungs can be imported to motivate smoking cessation"); and a communication module communicatively coupled to said processor arrangement (see "[0108]… data sharing functionality, which allows data to be shared between a user and a designated clinician. FIG. 11 is a chart representing the data sharing functionality. The data sharing functionality has two main components: 1) full transfer of data over secure servers, and 2) limited transfer of data over social media") and arranged to receive sensor data from one or more sensors arranged to monitor said patient (see "[0087]… health measurements… user's weight and body mass index (BMI) overtime"), wherein the processor arrangement is arranged to: retrieve said virtual model from the data storage arrangement (see '[0116]… Once the CCD is downloaded to the device, the user may login to the application, select the import icon, and choose "CCD" from the option menu... Once the search is complete, the user selects the appropriate file and the application imports the CCD data directly to its anatomical interface'; "[0039]… customizable anatomical models... digital models include morph targets, which allow for data inputs by the user or a third party to control the size and shape of polygons in the models"); receive said sensor data from the communication module; evaluate said sensor data with said virtual model (see "Abstract… computer generated 3-D model of the human body (avatar) is created by aggregating personal health and medical data of a user. This data may include data derived from the user’s electronic medical record ... data regarding the user’s medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and... modified by a set of health variables for... projecting a future body image over established time intervals")…
While Wong discloses a virtual model of a patient, Wong fails to disclose generate an instruction for altering a mode of operation of at least one sensor of the one or more sensors in response to said evaluation or in response to a user request; and transmit said instruction to the at least one sensor or to a device for invoking control of said at least one sensor with the communication module.
Hershey discloses generate an instruction for altering a mode of operation of at least one sensor of the one or more sensors in response to said evaluation (see "[0111]… estimate… even when the… sensor fails or appears unreliable. A continually tuned digital twin might do this by: (1) detecting… sensor failure or unreliability; and (2) using a virtual sensing method to estimate… Because it is important to have an accurate estimate… the continually tuned digital twin may estimate… in a way that minimizes noise and inaccuracy. Minimizing noise and promoting stability in the virtual estimation… achieved… by assessing and blending or weighting outputs") or in response to a user request (see "instruction" as "report 360 recommendation 370", "[0060]... sensor data 310 is compared to the expected sensor values... If differences between the sensor values at time=t and the UPM predictions fall outside of the tolerance envelopes, then a report issues... A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways... recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator"); and transmit said instruction to the at least one sensor or to a device for invoking control of said at least one sensor (see “[0114] As digital twins are allowed some measure of control over twinned physical systems, it may be possible to adjust the controls of the twinned physical system during an operation“) with the communication module (see “[0137] A plurality of digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins"; "[0139]… interacting digital twins communicate with each other via a common communications interface").
Examiner notes Applicant’s admission of Hershey as prior art as specified, "A recent development in healthcare is the so-called digital twin concept. In this concept, a digital representation (the digital twin) of a physical system is provided and connected to its physical counterpart, for example through the Internet of things as explained in US 2017/286572 Al for example", in page 1, lines 24-27.
Wong and Hershey are analogous art because they are related to digital twinning.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Hershey with Wong, because Hershey discloses "[0003]... a digital twin of a twinned physical system such that one or more sensors sense values of one or more designated parameters of the twinned physical system", and as a result, Hershey reports the following improvements over his prior art: "[0150]... facilitate assessments and/or predictions for a physical system in an automatic and accurate manner".
As to claim 2, Wong discloses evaluate said sensor data with said virtual model by simulating an actual or future physical condition of said patient by developing said digital representation based on the received sensor data (see "[0044]… automatic changes to a medical avatar can be made based on data from a third party or an electronic medical record… available demographic and health information may predefine physical characteristics of the medical avatar, including… weight… fat-lean ratio, and body mass index"); and Hershey discloses generate said instruction based on said simulated actual or future physical condition (see “[0060]… recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator").
As to claim 3, Wong discloses simulate the actual or future physical condition of said patient (see "Abstract… data regarding the user’s medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and... modified by a set of health variables for... projecting a future body image over established time intervals"; "[0048]… medical avatar... to visualize the positive effects of treatment compliance and the potential negative effects of non-compliance") by developing said digital representation based on the received sensor data and received user information indicative of said actual physical condition (see "[0044]… automatic changes to a medical avatar can be made based on data from a third party or an electronic medical record… available demographic and health information may predefine physical characteristics of the medical avatar, including… patient's age, gender, height, weight, body type, fat-lean ratio, and body mass index"). 
As to claim 4, Wong discloses wherein the one or more sensors include a first sensor arranged to monitor a first physiological parameter of the patient that is related to a second physiological parameter of the patient and a second sensor arranged to monitor said second operating parameter (see "[0045]… patient’s medical avatar... customized based on the patient’s current health conditions"; "[0087]… health measurements… user's weight and body mass index (BMI) overtime"), and wherein the processor arrangement is arranged to: simulate the actual or future physical condition from sensor data provided by the first sensor (see "[0045] A patient's medical avatar... customized based on the patient's current health conditions"); verify the simulated actual or future physical condition from sensor data provided by the second sensor (see "[0053]… Software such as 3D-DOCTOR can create 3D surface models and volume rendering from these 2-D cross-section images in real time. The resulting surface models in .OBJ format supplant the generic organ models in the medical avatar. For example, the personalized lung model made from CT replaces the generic lung model… radiographic models can also be used for patient education purposes. For example, a CT model of a longer-term smoker's lungs can be imported to motivate smoking cessation"); and Hershey discloses generate the instruction based on said simulated actual or future physical condition if said simulated actual or future physical condition has successfully been verified (see “[0060]… recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator").
As to claim 5, Hershey discloses generate a further instruction for activating the second sensor and transmitting (see “[0137] A plurality of digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins"; "[0139]… interacting digital twins communicate with each other via a common communications interface") the further instruction to the second sensor with the communication module based on said simulated actual or future physical condition (see "activating the second sensor" as "intervene in connection with control operations", "[0060]... If differences between the sensor values at time=t and the UPM predictions fall outside of the tolerance envelopes, then a report issues... A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways... recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator").
As to claim 6, Wong discloses the one or more sensors include a first sensor arranged to monitor a first physiological parameter of the patient that is related to a second physiological parameter of the patient and a second sensor arranged to monitor said second physiological parameter (see "[0045]… patient’s medical avatar... customized based on the patient’s current health conditions"; "[0087]… health measurements… user's weight and body mass index (BMI) overtime"); and Hershey discloses generate a further instruction for activating the second sensor and transmitting (see “[0137] A plurality of digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins"; "[0139]… interacting digital twins communicate with each other via a common communications interface") the further instruction to the second sensor with the communication module based on said simulated actual or future physical condition (see "activating the second sensor" as "intervene in connection with control operations", "[0060]... If differences between the sensor values at time=t and the UPM predictions fall outside of the tolerance envelopes, then a report issues... A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways... recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator"). 
As to claim 7, Hershey discloses evaluate said sensor data with said virtual model by at least one of: the one or more sensors with said sensor data (see "[0035]… make assessment and/or predictions regarding the operation of a real world physical system… predict the Remaining Useful Life ("RUL") of an electro-mechanical system… an expected useful life of a system may be estimated") and generating said instruction in response to said operational life indication (see "instruction" as "report 360 recommendation 370", '[0060]... A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways according to… whether the digital twin is operating on-line as it accompanies its twinned physical system and continually provides an estimate of the RUL (or a Cumulative Damage State ("CDS")').
As to claim 8, Hershey discloses determine a remaining capacity of a data storage arrangement used by the virtual model to store the sensor data and generate said instruction in response to said determined remaining capacity (see "[0061]… If the component's health is inadequate, control passes to S450 where the component in the twinned physical system is replaced"). 
As to claim 9, Hershey discloses adjust said instruction and transmit said adjusted instruction (see “[0137] A plurality of digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins… one digital twin in communication with a plurality of other digital twins within a specified environment might communicate… recommended conditions"; "[0139]… interacting digital twins communicate with each other via a common communications interface") to the at least one sensor with the communication module in response to an indication of an inability to comply with the original instruction from the at least one sensor (see "[0111]… estimate… even when the… sensor fails or appears unreliable. A continually tuned digital twin might do this by: (1) detecting… sensor failure or unreliability; and (2) using a virtual sensing method to estimate… Because it is important to have an accurate estimate… the continually tuned digital twin may estimate… in a way that minimizes noise and inaccuracy. Minimizing noise and promoting stability in the virtual estimation… achieved… by assessing and blending or weighting outputs").
As to claim 10, Wong discloses a method (see "[0009]… method… performed by execution of computer readable program code)... one or more sensors arranged to monitor a patient with a computer system comprising: a processor arrangement communicatively coupled to a data storage arrangement (see "[0009]… execution of computer readable program code by… processor of… computer system") storing a virtual model of the patient (see "[0109]... full transfer of data, facilitates the ability to send data from a user’s device 84 – smartphone, tablet, laptop, or desktop – across a secure third party server 86 directly to a verified clinical provider. The user’s device 84 stores the most recent and updated version of his or her medical avatar"), said virtual model comprising at least one of a digital representation (see "Abstract… computer generated 3-D model of the human body (avatar) is created by aggregating personal health and medical data of a user"; "[0006]... generating three-dimensional anatomical models of human bodies… customized based on each user’s physical characteristics and medical history") of at least a part of the anatomy of the patient (see "[0009]… three-dimensional anatomical model of a human which has a plurality of anatomical systems") and a physiological model of a bodily process of the patient (see "[0053]… Software such as 3D-DOCTOR can create 3D surface models and volume rendering from these 2-D cross-section images in real time. The resulting surface models in .OBJ format supplant the generic organ models in the medical avatar. For example, the personalized lung model made from CT replaces the generic lung model… radiographic models can also be used for patient education purposes. For example, a CT model of a longer-term smoker's lungs can be imported to motivate smoking cessation"); and a communication module communicatively coupled to said processor arrangement (see "[0108]… data sharing functionality, which allows data to be shared between a user and a designated clinician. FIG. 11 is a chart representing the data sharing functionality. The data sharing functionality has two main components: 1) full transfer of data over secure servers, and 2) limited transfer of data over social media") and arranged to receive sensor data from one or more sensors arranged to monitor said patient, the method comprising, with said processor arrangement: retrieving said virtual model from the data storage arrangement (see '[0116]… Once the CCD is downloaded to the device, the user may login to the application, select the import icon, and choose "CCD" from the option menu... Once the search is complete, the user selects the appropriate file and the application imports the CCD data directly to its anatomical interface'; "[0039]… customizable anatomical models... digital models include morph targets, which allow for data inputs by the user or a third party to control the size and shape of polygons in the models"); receiving said sensor data from the communication module; evaluating said sensor data with said virtual model (see "Abstract… computer generated 3-D model of the human body (avatar) is created by aggregating personal health and medical data of a user. This data may include data derived from the user’s electronic medical record ... data regarding the user’s medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and... modified by a set of health variables for... projecting a future body image over established time intervals")
While Wong discloses a virtual model of a patient, Wong fails to disclose controlling one or more sensors… generating an instruction for altering a mode of operation of at least one sensor of the one or more sensors in response to said evaluation or in response to a user request; and transmitting said instruction to the at least one sensor or to a device for invoking control of said at least one sensor with the communication module.
Hershey discloses controlling one or more sensors (see “[0114] As digital twins are allowed some measure of control over twinned physical systems, it may be possible to adjust the controls of the twinned physical system during an operation“)… generating an instruction for altering a mode of operation of at least one sensor of the one or more sensors in response to said evaluation (see "[0111]… estimate… even when the… sensor fails or appears unreliable. A continually tuned digital twin might do this by: (1) detecting… sensor failure or unreliability; and (2) using a virtual sensing method to estimate… Because it is important to have an accurate estimate… the continually tuned digital twin may estimate… in a way that minimizes noise and inaccuracy. Minimizing noise and promoting stability in the virtual estimation… achieved… by assessing and blending or weighting outputs") or in response to a user request (see "instruction" as "report 360 recommendation 370", "[0060]... sensor data 310 is compared to the expected sensor values... If differences between the sensor values at time=t and the UPM predictions fall outside of the tolerance envelopes, then a report issues... A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways... recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator"); and transmitting said instruction to the at least one sensor or to a device for invoking control of said at least one sensor (see “[0114] As digital twins are allowed some measure of control over twinned physical systems, it may be possible to adjust the controls of the twinned physical system during an operation“) with the communication module (see “[0137] A plurality of digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins"; "[0139]… interacting digital twins communicate with each other via a common communications interface").
Examiner notes Applicant’s admission of Hershey as prior art as specified, "A recent development in healthcare is the so-called digital twin concept. In this concept, a digital representation (the digital twin) of a physical system is provided and connected to its physical counterpart, for example through the Internet of things as explained in US 2017/286572 Al for example", in page 1, lines 24-27.
As to claim 11, Wong discloses wherein evaluating said sensor data with said virtual model comprises: simulating an actual or future physical condition of said patient by developing said digital representation (see "Abstract… data regarding the user’s medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and... modified by a set of health variables for... projecting a future body image over established time intervals"; "[0048]… medical avatar... to visualize the positive effects of treatment compliance and the potential negative effects of non-compliance") based on the received sensor data (see "[0044]… automatic changes to a medical avatar can be made based on data from a third party or an electronic medical record… available demographic and health information may predefine physical characteristics of the medical avatar, including… patient's age, gender, height, weight, body type, fat-lean ratio, and body mass index"); and Hershey discloses generating said instruction based on the simulated actual or future physical condition (see “[0060]… recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator").
As to claim 12, Wong discloses wherein the one or more sensors include a first sensor arranged to monitor a first physiological parameter of the patient that is related to a second physiological parameter of the patient and a second sensor arranged to monitor said second operating parameter (see "[0045]… patient’s medical avatar... customized based on the patient’s current health conditions"; "[0087]… health measurements… user's weight and body mass index (BMI) overtime"), and wherein the method comprises: simulating the actual or future physical condition from sensor data provided by the first sensor (see "[0045] A patient's medical avatar... customized based on the patient's current health conditions"); and Hershey discloses verifying the simulated actual or future physical condition from sensor data provided by the second sensor (see "[0053]… Software such as 3D-DOCTOR can create 3D surface models and volume rendering from these 2-D cross-section images in real time. The resulting surface models in .OBJ format supplant the generic organ models in the medical avatar. For example, the personalized lung model made from CT replaces the generic lung model… radiographic models can also be used for patient education purposes. For example, a CT model of a longer-term smoker's lungs can be imported to motivate smoking cessation"); and Hershey discloses generating the instruction based on the simulated actual or future physical condition if said simulated actual or future physical condition has successfully been verified (see “[0060]… recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator"), the method optionally further comprising generating a further instruction for activating the second sensor with the processor arrangement and transmitting (see “[0137] A plurality of digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins"; "[0139]… interacting digital twins communicate with each other via a common communications interface") the further instruction to the second sensor with the communication module based on the simulated actual or future physical condition (see "activating the second sensor" as "intervene in connection with control operations", "[0060]... If differences between the sensor values at time=t and the UPM predictions fall outside of the tolerance envelopes, then a report issues... A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways... recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator"). 
As to claim 13, Wong discloses wherein the one or more sensors include a first sensor arranged to monitor a first physiological parameter of the patient that is related to a second physiological parameter of the patient and a second sensor arranged to monitor said second physiological parameter (see "[0045]… patient’s medical avatar... customized based on the patient’s current health conditions"; "[0087]… health measurements… user's weight and body mass index (BMI) overtime"); and Hershey discloses generating a further instruction for activating the second sensor with the processor arrangement and transmitting (see “[0137] A plurality of digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins"; "[0139]… interacting digital twins communicate with each other via a common communications interface") the further instruction to the second sensor with the communication module based on the simulated actual or future physical condition (see "activating the second sensor" as "intervene in connection with control operations", "[0060]... If differences between the sensor values at time=t and the UPM predictions fall outside of the tolerance envelopes, then a report issues... A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways... recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator").
As to claim 14, Hershey discloses evaluating said sensor data with said virtual model by at least one of: (see "[0035]… make assessment and/or predictions regarding the operation of a real world physical system… predict the Remaining Useful Life ("RUL") of an electro-mechanical system… an expected useful life of a system may be estimated") and generating said instruction in response to said operating life indication (see "instruction" as "report 360 recommendation 370", '[0060]... A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways according to… whether the digital twin is operating on-line as it accompanies its twinned physical system and continually provides an estimate of the RUL (or a Cumulative Damage State ("CDS")'); and determining a remaining capacity of a data storage arrangement used by the virtual model to store the sensor data and generating said instruction in response to said determined remaining capacity (see "[0061]… If the component's health is inadequate, control passes to S450 where the component in the twinned physical system is replaced"). 
As to claim 15, Wong discloses a computer program product for a computer system comprising a processor arrangement communicatively coupled to a data storage arrangement (see "[0009]… execution of computer readable program code by… processor of… computer system") storing a virtual model of a patient (see "[0109]... full transfer of data, facilitates the ability to send data from a user’s device 84 – smartphone, tablet, laptop, or desktop – across a secure third party server 86 directly to a verified clinical provider. The user’s device 84 stores the most recent and updated version of his or her medical avatar"), said virtual model comprising at least one of a digital representation (see "Abstract… computer generated 3-D model of the human body (avatar) is created by aggregating personal health and medical data of a user"; "[0006]... generating three-dimensional anatomical models of human bodies… customized based on each user’s physical characteristics and medical history") of at least a part of the anatomy of the patient (see "[0009]… three-dimensional anatomical model of a human which has a plurality of anatomical systems") and a physiological model of a bodily process of the patient (see "[0053]… Software such as 3D-DOCTOR can create 3D surface models and volume rendering from these 2-D cross-section images in real time. The resulting surface models in .OBJ format supplant the generic organ models in the medical avatar. For example, the personalized lung model made from CT replaces the generic lung model… radiographic models can also be used for patient education purposes. For example, a CT model of a longer-term smoker's lungs can be imported to motivate smoking cessation"); and a communication module communicatively coupled to said processor arrangement (see "[0108]… data sharing functionality, which allows data to be shared between a user and a designated clinician. FIG. 11 is a chart representing the data sharing functionality. The data sharing functionality has two main components: 1) full transfer of data over secure servers, and 2) limited transfer of data over social media") and arranged to receive sensor data from said one or more sensors (see '[0116]… Once the CCD is downloaded to the device, the user may login to the application, select the import icon, and choose "CCD" from the option menu... Once the search is complete, the user selects the appropriate file and the application imports the CCD data directly to its anatomical interface'; "[0039]… customizable anatomical models... digital models include morph targets, which allow for data inputs by the user or a third party to control the size and shape of polygons in the models"); the computer program product comprising a computer readable storage medium having computer readable program instructions embodied therewith for, when executed on the processor arrangement (see "[0009]… execution of computer readable program code by… processor of… computer system"), cause the processor arrangement to implement the method of claim 10 (see "[0009]… method… performed by execution of computer readable program code). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lucian Mihai Itu, U.S. Pre–Grant publication 20160148372, discloses "[0180]... if measurements of the hemodynamic metric become available, the system may automatically or semi-automatically identify outlier cases or cases where the value of the metric is within a given standard deviation of the norm", "[0005]… hemodynamic determination in medical imaging. Rather than relying on training data from other patients, the classifier is trained from synthetic data… The machine-learnt classifier uses features from medical scan data for a particular patient to estimate the blood flow based on mapping of features to flow learned from the synthetic data", and "[0182]… when using the machine-learnt classifier to predict results for patient-specific data, bad matches between predicted and measured hemodynamic metrics might appear while validating the machine-learning classifier... process displayed in Error! Reference source not found. may also be performed directly on the workstation... the case with the bad match is identified. A distance of the feature vector from the feature vectors of the examples is used to identify a bad match. Alternatively, the predicted value is compared with a measured value to identify the bad match… the reason for the bad match is found. The reason may be feature values not present... new synthetic examples with similar features are generated and added to the database 28. The value of the hemodynamic metric for the added examples are computed or measured… the machine learning is performed again with the updated or adapted database examples").
Mitta Suresh, U.S. Pre–Grant publication 20070014452, discloses "[0014]… inputting patient data and creating a computerized interactive model of a diseased heart based on the patient data. The computerized interactive model may include at least one feature that simulates at least one proposed cardiac intervention treatment. A proposed cardiac intervention may be simulated by adding, deleting, and/or modifying at least one feature of the model. A simulation may include determining the effects of the proposed cardiac intervention upon the entire model", and "[0014]… A simulation may be repeated to allow the user to determine an optimal cardiac intervention. Specific surgical procedures may be modeled… Additionally, a template may be created from the model to use as a guide during the surgical procedure".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		8/2/2022Primary Examiner, Art Unit 2146